MEMORANDUM **
This is an appeal from the district court’s order denying appellant’s request that his sentence be reduced on the basis of the disparity between sentences for crack and powder cocaine.
The motion for summary disposition is granted because the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United, States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant received the mandatory minimum sentence for his conviction for distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) & (b)(l)(A)(iii). Appellant’s contention that he should be re-sentenced pursuant to 18 U.S.C. § 3582(c)(2) based on amendment 706 to the United States Sentencing Guidelines fails because that amendment is inapplicable where defendant has received a mandatory minimum sentence. See Kimbrough v. United States, — U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.